



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Atwal, 2017 ONCA 228

DATE: 20170320

DOCKET: C62337

Feldman, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sukhraj Atwal

Appellant

Raymond Boggs, for the appellant

Susan Ficek, for the respondent

Heard and released orally: March 16, 2017

On appeal from the conviction entered on July 9, 2015 and
    the sentence imposed on June 2, 2016 by Justice S. Casey Hill of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals her conviction for fraud and forgery. She argues
    two grounds: (1) unreasonable verdict; and (2) that the Crown had the onus to disprove
    the defence of complicity by the complainant, whose company was the target of
    the fraud, once an air of reality of that defence was raised by the evidence.

[2]

We reject both grounds of appeal. The basis of both grounds is the
    complainants evidence at one point that he agreed that he signed some cheques
    to the fraudulent payees during the period when the forged cheques were all
    signed. The appellant submits that the trial judge was not entitled to discount
    this evidence and explain away why he did not accept it, but was required to
    treat it as raising a reasonable doubt and to require the Crown to rebut the
    defence of complicity.

[3]

We reject this submission based on the reasons for judgment given by
    Hill J., where he thoroughly reviewed the evidence and analyzed in particular the
    credibility of the appellant in light of this testimony. He concluded at para.
    115 of the reasons that this evidence, seen in light of the rest of his
    evidence and the whole of the evidence, could be explained by the passage of
    time, the witness anger at being defrauded and language difficulties. We see
    no error in the trial judges approach. He was entitled to accept all, or just
    some of the witness evidence. He gave clear reasons for his conclusions. His
    findings are accorded the deference of this court. There is no basis to set
    aside the verdict.

[4]

The appellant also seeks leave to appeal her sentence and submits that
    because of the delay in both the trial and sentencing proceedings, she should
    have been given time served. The same argument was made before Hill J., who considered
    it and gave cogent reasons for rejecting it at para. 48. He noted that delay
    will be a relevant factor when the appellants parole eligibility is
    considered.

[5]

In the result the appeal against conviction is dismissed. Leave to
    appeal sentence is granted but the appeal is dismissed.

K.
    Feldman J.A.

K. van
    Rensburg J.A.

G.
    Pardu J.A.


